Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to Interview 9/8/21. Claims 1-20 are pending with claims 1, 9 and 17 in independent form.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joaquin Hernandez on 9/8/21. The application has been amended as follows: 
IN THE CLAIMS:
Replace claim 17 with the following:
17. A computing device comprising at least one processor configured to: 
	receive first data identifying at least one user action;
	configure a webpage to provide the at least one user action;
	generate a code that, in response to scanning the code by a second computing device, causes the second computing device to be directed to the webpage;
	generate code scanning action data that associates the at least one user action to the code; 
	provide the code for display;
	receive second data identifying a scanning of the code;
	in response to receiving the second data, determine the at least one user action corresponding to the code based on the code scanning action; and
	execute the at least one user action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method by a first computing device comprising: receiving an input identifying at least one scanning action of a plurality of scanning actions; generating code scanning action data that associates the at least one scanning action to a code; receiving first data identifying a scanning, by a second computing device, of the code; in response to receiving the first data, determining the at least one scanning action corresponding to the code based on the code scanning action data; executing the at least one scanning action; and transmitting second data to the second computing device identifying the initiation of the at least one scanning action. With respect to claim 9 and all its dependencies, A computing device comprising at least one processor configured to: receive an input identifying at least one scanning action of a plurality of scanning actions; generate code scanning action data that associates the at least one scanning action to a code: receive first data identifying a scanning, by a second computing device, of a code; in response to receiving the first data, determine at least one scanning action corresponding to the code based on the code scanning action data; execute the at least one scanning action; and transmit second data to the second computing device identifying the initiation of the at least one scanning action. With respect to claim 17 and all its dependencies, 17. A computing device comprising at least one processor configured to receive first data identifying at least one user action; configure a webpage to provide the at least one user action; generate a code that, in response to scanning the code by a second computing device, causes the second computing device to be directed to the webpage; generate code scanning action data that associates the at least one user action to the code; 	provide the code for display; receive second data identifying a scanning of the code; 	in response to receiving the second data, determine the at least one user action corresponding to the code based on the code scanning action; and execute the at least one user action. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH